WALKER, Judge,
concurring.
I concur with the majority opinion and write separately to express my concern with the Board’s decision wherein it recites, “After consideration of the printed and oral information provided, the Chairman stated that the information was not sufficient evidence of violations of election laws to justify the request for a hearing . . . .” The statutes do not confer upon the Chairman the authority to make this determination. However, it is clear from the decision that this matter was properly passed on by the Board who unanimously agreed with the Chairman.
Finally, I disagree with the statement in the majority opinion that “[t]he Board of Elections therefore, in effect, determined that the reports filed by Citizens for Truth were full, complete and accurate.” It appears from the Board’s decision that it merely found there was not sufficient evidence of election law violations to warrant further investigation and hearing.